 

Case 4:20-cv-01115 Document 401 Filed on 09/09/20 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION ‘et oe rm
LER Of Texas
Frank Stubblefield, individually § : SEP 99 2029
Plaintiff, § Case No. 4:20-cv-01115 |
Sta,
y § Judge Keith Ellison
§
Bryan Collier, et al, §
Defendant.
§

 

EMERGENCY MOTION TO COURT'S ORDER

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, FRANK Stubblefield, individual plaintiff, now files this emerg-
ency motion in reference to this Court's Order pertaining to Plaintiff's prev-
iously filed motion

Plaintiff's previous motion was na Emergency Motion filed under Rule 15(a)
of the:Federal Rules of Civil Procedures. Said motion was deposited in the U.S.
Mail on the 26th day of July 2020 and was stamped "FILED" for record on the 29
th day of July 2020.

Based upon the ORDER that was date stamped "ENTERED" on August 05, 2020,
the Plaintiff's Emergency Motion (Dociet Entry Number 266) was, in affect, den-
ied due to "The case has proceeded to trial, which is now entering its fourth
week'', making it appear that it was too late to enter into the proceedings.

However, based upon this Court's Civil Docket for Case No. 4:20-cv-01115,
it is documented that the "BENCH TRIAL" did not start until 7/13/2020. Plain:
tiff's emergency Motion was, in essence, filed on the 26th day of July pursuant
to the "Mailbox Rule’. A pro se prisoner's notice of appeal (in this case a
motion) is considered to be..filed on the date that prisoner delivers the notice
to prison authorities for mailing. See Houston v. Lack, 487 U.S. 266, 275, 108
S.Ct. 2379, 101 L.Ed.2d 245(1988). Therefore, Plaintiff's motion was entered
only 10 working days after the trial had started. By calculating these dates
the case had just completed its second week, NOT its third week as stated in
the ORDER. Therefore, Plaintiff's Emergency Motion could have been made a part
of the case.

1 of 2
 

Case 4:20-cv-01115 Document 401 Filed on 09/09/20 in TXSD_ Page 2 of 4

Also, the ORDER that was date stamped "'ENTERED'' (Docket Entry Number 288)
is null and void as it does not have the Judges signature.

CONCLUSION |

Based upon the facts stated above Plaintiff's Emergency Motion could have
and still should be made a part.of the case. Plaintiff's Emergency Motion was
recieved only after the second week, hence the emergency of the motion; and
the ORDER is void for want of the Judges signature.

PRAYER

Applicant prays that this Court accepts the Fmergency Motion based on the

facts stated above and include him as a joining plaintiff in this case.

vo Submitted,
oh at Blatt fe/ F- 37 2
Frank Stubblefield, pro s

TDC#403672
Pack Unit
2400. Wallace Pack Rd.
Navasota, Texas 77868

 

2 of 2
Case 4:20-cv-01115 Document 401 Filed on 09/09/20 in TXSD Page 3 of 4

Hf

FRANK STUBBLEFIELD Teaet OF He
TDC#403672 “SEP Qo
Pack Unit L020
2400 Wallace Pack Rd. dl
Navasota, Texas 77868

 

Date: 7 ~ om ZO 20>

David J. Bradley, Clerk
United State District Court

Southern District of Texas
P.O.BOX 61010
Houston, Texas 77208

re: Civil Action No. 4:20-CV-01115

Dear Mr. Brakley,

Enclosed you will find an Emergency Motion to Court's Oder. Please date-
stamp "FILED" for record and return:ithe provided copy to me. Also enclosed
is a S.A.S.E. Please bring this motion to the attention of the Court.

Thank you for your time and assistance in this matter.

iy”

tim, Blithe
Frank Stubblefield

TDC#403672

Pack Unit

2400 Wallace Pack Rd
Navasota, Texas 77868
 

TIVN WORT

oo CER
0202 6 ; 80ZZ/L SVXAL ‘NOLSNOH
0 03S OTOT9 xOd ‘O'd

EW
mx. 40 iad weigneg SVXEL JO LOINLSIG NadHLNOS
. I4NOD LOTYLSIG SHLVLS GaLINA

MMHTO ‘AR TaVad “fF GIAVG

898Z/ SeXa], ‘-JoseaeN
"Pa AO!d SOCTTEM 00HZ
qTun Ae

ZLIEOMHOUL
PTetsetTqqnis yuer{

     

wiment 401 Filed on 09/09/20 in TXSD_ Page 4jof 4

 

ra Bae

Case 4:20-cv-01¢ 15a
